            Case 1:20-cv-00770-TLN-BAM Document 41 Filed 11/16/20 Page 1 of 6


 1
     A PROFESSIONAL CORPORATION
 2   John R. Whitefleet, SBN 213301
     350 University Ave., Suite 200
 3   Sacramento, California 95825
     TEL: 916.929.1481
 4   FAX: 916.927.3706
 5
     Attorneys for Defendant COUNTY OF STANISLAUS
 6
                                       UNITED STATES DISTRICT COURT
 7                                    EASTERN DISTRICT OF CALIFORNIA
 8
 9   BALJIT ATHWAL, et al.,                          CASE NO. 1:15-cv-00311-TLN-BAM
10                    Plaintiffs,                    STIPULATION AND ORDER TO
11                                                   CONSOLIDATE FOR PURPOSES OF
     v.                                              DISCOVERY
12
     COUNTY OF STANISLAUS, et al.,
13
14               Defendants.
     ___________________________________/
15
     GEORGIA DEFILIPPO, et al.,
16
                                                     CASE NO. 1:18-cv-00496-TLN-BAM
17                    Plaintiffs,

18   v.
19
     COUNTY OF STANISLAUS, et al.,
20
                 Defendants.
21   ___________________________________/
22
     EDUARDO QUINTANAR, JR.
23                                                   CASE NO. 1:18-cv-01403-TLN-BAM
                      Plaintiff,
24
25   v.

26   COUNTY OF STANISLAUS, et al.,
27               Defendants.
28   ___________________________________/


                                                    1

                             STIPULATION TO CONSOLIDATE FOR PURPOSES OF DISCOVERY
           Case 1:20-cv-00770-TLN-BAM Document 41 Filed 11/16/20 Page 2 of 6


 1   FRANK CARSON,
                                                        CASE NO. 1:20-cv-00747-TLN-BAM
 2                  Plaintiff,
 3   v.
 4
     COUNTY OF STANISLAUS, et al.,
 5
                 Defendants.
 6   ___________________________________/
 7
     WALTER W. WELLS, et al.,
 8                                                      CASE NO. 1:20-cv-00770-TLN-BAM
                    Plaintiffs,
 9
10   v.

11   COUNTY OF STANISLAUS, et al.,
12
                 Defendants.
13   ___________________________________/

14          The parties submit the following Stipulation to Consolidate the above matters for purposes of
15   discovery:
16          The above cases all arise out of the investigation into the murder of Korey Kauffman, and
17   prosecution of criminal charges against each of the Plaintiffs.
18          On February 26, 2015, Plaintiffs Baljit Athwal, Navneet Athwal and Daljit Atwal filed the First-
19   Filed Action against the County of Stanislaus, City of Turlock, City of Modesto, City of Ceres, the
20   Stanislaus County Office of the District Attorney, Kirk Bunch, Jon Evers, Timothy Redd, Dale
21   Lingerfelt, Steve Jacobson, Birgit Fladager, Galen Carroll, and Paul Edward Jones, asserting
22   constitutional violations during Defendants’ investigation of the murder of Korey Kauffman, including
23   their arrest pursuant to warrant.     The matter was stayed pending the resolution of the criminal
24   proceedings. Following an acquittal on June 28, 2019, the stay was lifted and on September 26, 2019,
25   plaintiffs sought leave to amend to add malicious prosecution claims, and that motion was granted in
26   Document 85, on July 28, 2020.
27          On April 10, 2018, Plaintiffs Georgia DeFilippo and Christina DeFilippo filed an action against
28   the County of Stanislaus, City of Turlock, City of Modesto, City of Ceres, Birgit Fladager, Marlissa

                                                        2

                          STIPULATION TO CONSOLIDATE FOR PURPOSES OF DISCOVERY
           Case 1:20-cv-00770-TLN-BAM Document 41 Filed 11/16/20 Page 3 of 6


 1   Ferreira, Kirk Bunch, Steve Jacobson, Dale Lingerfelt, Froilan Mariscal, Llloyd MacKinnon, Jon Evers,
 2   Derek Perry, Cory Brown, Greg Jones, Timothy Redd, Kenneth Barringer and Frank Navarro, asserting
 3   constitutional violations as arising from investigation of the murder of Korey Kauffman, including their
 4   arrest pursuant to warrant, and malicious prosecution following the dismissal of the charges against
 5   them. This case was stayed pending resolution of the criminal charges against others, which was lifted
 6   following acquittals in June 2019. On May 21, 2020, Plaintiffs were granted leave to amend, and a First
 7   Amended Complaint was filed. Defendants have moved to dismiss which is pending.
 8          On October 11, 2018, Plaintiff Eduardo Quintanar Jr, filed an action against County of
 9   Stanislaus, City of Modesto, Birgit Fladager, Marlissa Ferreira, Kirk Bunch, Steve Jacobson, Cory
10   Brown, and Jon Evers asserting constitutional violations as arising from investigation of the murder of
11   Korey Kauffman, including his arrest pursuant to warrant, and malicious prosecution following the
12   dismissal of the charges against him. This case was stayed pending resolution of the criminal charges
13   against others, which was lifted following acquittals in June 2019.   Defendants moved to dismiss the
14   Complaint and in response, Plaintiffs filed a First Amended Complaint on May 18, 2020. Defendants
15   have filed a motion to dismiss which is currently pending.
16          On May 28, 2020, Plaintiff Frank Carson filed an action against County of Stanislaus, City of
17   Modesto, City of Ceres, Birgit Fladager, Marlissa Ferreira, David Harris, Kirk Bunch, Steve Jacobson,
18   Jon Evers, Derek Perry and Cory Brown, asserting constitutional violations as arising from investigation
19   of the murder of Korey Kauffman, including his arrest pursuant to warrant, and malicious prosecution
20   following the acquittal of the charges against him. Defendants have moved to dismiss which is pending.
21          On May 29, 2020, Plaintiffs Walter Wells and Scott McFarlane filed an action against County of
22   Stanislaus, City of Modesto, City of Ceres, the Stanislaus Office of District Attorney, Birgit Fladager,
23   Kirk Bunch, Steve Jacobson, Jon Evers, Dale Lingerfelt, Derek Perry and Cory Brown, asserting
24   constitutional violations as arising from investigation of the murder of Korey Kauffman, including his
25   arrest pursuant to warrant, and malicious prosecution following the dismissal of the charges against
26   them. Defendants have moved to dismiss which is pending.
27   ///
28   ///

                                                      3

                          STIPULATION TO CONSOLIDATE FOR PURPOSES OF DISCOVERY
           Case 1:20-cv-00770-TLN-BAM Document 41 Filed 11/16/20 Page 4 of 6


            On June 17, 2020, the court related the above-captioned cases.
 1
            Plaintiffs and Defendants recognize and stipulate that these cases involve a common question of
 2
     law or fact per Federal Rule of Civil Procedure Rule 42. The cases concern the same parties, the same
 3
     events, the same or similar claims, and the same or similar questions of law. Consolidating these related
 4
     cases for purposes of discovery will conserve judicial resources and promote an efficient determination
 5
     of the actions, streamline and economize pretrial proceeding and avoid unnecessary costs.
 6
 7   Dated: November 13, 2020                    MORRISON & FOERSTER LLP
 8
 9                                               By    /s/ Robert Sandoval (authorized on 11-13-2020)
                                                          Robert Sandoval
10                                                        Attorneys for Plaintiffs
                                                          BALJIT ATHWAL, NAVNEET ATHWAL,
11
                                                          DALJIT ATWAL, and KARAN INC., dba
12                                                        POP-N-CORK

13                                                        Attorneys for Plaintiffs
                                                          WALTER WELLS and
14
                                                          SCOTT McFARLANE
15
16
     Dated: November 13, 2020                    GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER
17
18
                                                 By /s/ Jayme L. Walker (authorized on 11-13-2020)
19                                                      Jayme L. Walker
                                                        Attorneys for Plaintiffs
20                                                      GEORGIA DEFILIPPO and
                                                        CHRISTINA DEFILIPPO
21
22                                                        Attorneys for Plaintiff
                                                          FRANK CARSON
23
24                                                        Attorneys for Plaintiff
                                                          EDUARDO QUINTANAR, JR.
25
26
27
28

                                                      4

                          STIPULATION TO CONSOLIDATE FOR PURPOSES OF DISCOVERY
          Case 1:20-cv-00770-TLN-BAM Document 41 Filed 11/16/20 Page 5 of 6


 1   Dated: November 13, 2020             ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
 2
 3                                        By   /s/ Patrick Moriarty (authorized on 11-13-2020)
                                                  Patrick Moriarty
 4                                                Attorneys for Defendants
                                                  CITY OF MODESTO, CHIEF GALEN
 5
                                                  CARROLL and DETECTIVE JON EVERS
 6
 7   Dated: November 13, 2020             ARATA SWINGLE VAN EDMOND & HEITLINGER

 8
                                          By /s/ Bradley S. Swingle (authorized on 11-13-2020)
 9
                                                 Bradley S. Swingle
10                                               Attorneys for Defendants
                                                 CITY OF CERES, CITY OF TURLOCK,
11                                               TIMOTHY REDD and DEREK PERRY
12
13   Dated: November 13, 2020             NUSSBAUM APC
14
15                                        By /s/ T. J. Stephens authorized on 11-13-2020)
                                                 T.J. Stephens
16
                                                 Attorneys for Defendant
17                                               PAUL EDWARD JONES

18
19   Dated: November 13, 2020             PORTER SCOTT
                                          A PROFESSIONAL CORPORATION
20
                                          By /s/ John R. Whitefleet
21
                                                 John R. Whitefleet
22                                               Attorneys for Defendants
                                                 COUNTY OF STANISLAUS, STANISLAUS
23                                               COUNTY OFFICE OF THE DISTRICT
                                                 ATTORNEY, BIRGIT FLADAGER, KIRK
24
                                                 BUNCH, STEVE JACOBSON, DALE
25                                               LINGERFELT, CORY BROWN, MARLISSA
                                                 FERREIRA, DAVID HARRIS
26
27
28

                                               5

                       STIPULATION TO CONSOLIDATE FOR PURPOSES OF DISCOVERY
          Case 1:20-cv-00770-TLN-BAM Document 41 Filed 11/16/20 Page 6 of 6


           PURSUANT TO STIPULATION, these matters are consolidated for purposes of discovery.
 1
 2   Dated: November 13, 2020

 3
 4
 5                                                      Troy L. Nunley
                                                        United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                6

                       STIPULATION TO CONSOLIDATE FOR PURPOSES OF DISCOVERY
